PER CURIAM.
By an information filed by the State Attorney in Dade County, the appellees were charged in separate counts with offenses of gambling and bookmaking. They filed motions in the circuit court of Dade County to suppress evidence obtained through a wire tap utilized by federal officers under an order of a United States District Court in Miami, predicated upon purported authority therefor by an Assistant Attorney General of the United States. The circuit court entered an order granting the motion to suppress the wiretap evidence, and the State of Florida appealed.
On the evidence presented on the motion to suppress, the court was not in error in granting the motion for failure of the application for wiretap to have been properly authorized as required therefor by law.
Affirmed.